IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :               No. 2189 Disciplinary Docket No. 3
                Petitioner      :
                                :               No. 107 DB 2015
           v.                   :
                                :               Attorney Registration No. 202416
PATRICK JOSEPH BRADLEY,         :
                Respondent      :               (Montgomery County)


                                        ORDER


PER CURIAM:


       AND NOW, this 10th day of July, 2015, upon consideration of the

Recommendation of the Disciplinary Board dated July 2, 2015, it is hereby

       ORDERED that Patrick Joseph Bradley is placed on temporary suspension

pursuant to Pa.R.D.E. 208(f)(5), until further definitive action by this Court. It is further

ORDERED that Respondent shall comply with the provisions of Pa.R.D.E. 217.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.